Citation Nr: 0808294	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hypertension.

2.  Entitlement to an increased rating for a psychiatric 
disorder, variously diagnosed to include dysthymia, 
generalized anxiety disorder, and major depressive disorder, 
currently rated at 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The veteran had active service from March 1966 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied increased ratings for hypertension and a 
psychiatric disorder.  

The veteran was scheduled to report for a personal hearing 
before a Veterans Law Judge sitting at the RO in September 
2007 to present testimony in support of his appeal.  The 
veteran failed to report to the scheduled hearing and did not 
provide good cause for his failure to report.  


FINDINGS OF FACT

1.  The veteran's hypertension is well-controlled on 
medication, and at no time during the appeal period has the 
veteran's diastolic pressure been shown to be predominantly 
100 or more, and/or the veteran's systolic pressure been 
shown to be predominantly 160 or more.

2.  The veteran's psychiatric disorders, including dysthymia, 
generalized anxiety disorder, and major depressive disorder, 
are productive of symptoms of depressed mood, irritability 
and anxiety, difficulty with impulse control, social anxiety, 
and GAF scores ranging from 55 to 60; however, the 
symptomatology does not more nearly approximate an overall 
disability picture consistent with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104 Diagnostic Code 7101 (2007).

2.  The criteria for the assignment of a rating in excess of 
30 percent for a psychiatric disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.14, 4.126, 4.130, Diagnostic Codes 
9400, 9433, 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The RO provided the appellant pre-adjudication notice by 
letter dated June 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Because service connection has already been established for 
hypertension and a psychiatric disorder, the holding in 
Dingess (that the notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability) is not 
applicable in this case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, a subsequent notice was sent to the veteran 
in March 2006 that substantially complied with the holding in 
Dingess.  

Regarding the increased rating claims, the notices provided 
to the appellant in June 2004 did not specifically comply 
with the holding in Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  The Federal Circuit held 
in Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008)  ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because VA 
has obtained all relevant evidence and the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim. Id., Vazquez-Flores, slip op. at 12.  
Specifically, a review of the appellant's written comments 
throughout the appeal demonstrate that he was aware of the 
rating criteria and what manifestations were necessary to 
warrant an increase for his service-connected disabilities.  
Moreover, the representative's brief, received in February 
2008, shows that the submission was filed subsequent to the 
latest Supplemental Statement of the Case in May 2007, which 
listed all of the relevant criteria for an increased rating.  
The appellant's brief discussed the medical findings, to 
include depression and blood pressure readings, as well as 
the criteria in the rating schedule pertaining to psychiatric 
disorders and hypertension.  These actions by the veteran's 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence. Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  In fact, the 
veteran reported, in response to the duty-to-assist letters, 
that he had no more evidence to submit that would support his 
claim, and directed that his claim be decided as soon as 
possible.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

II.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected hypertension and a rating in excess of 30 percent 
for the service-connected psychiatric disorder(s) to include 
major depressive disorder, generalized anxiety disorder and 
dysthymia.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.


Hypertension

The veteran's service-connected hypertension is rated 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under 
Diagnostic Code 7101, a 10 percent rating is assigned for 
hypertension when diastolic pressure is 100 or more; or when 
systolic pressure is predominantly 160 or more; or when there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication for control is required.  A 20 
percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  

Note (1) indicates that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of the 
section, hypertension is defined as diastolic pressure of 
90mm or greater and isolated hypertension is defined as 
systolic blood pressure of predominantly 160mm or greater 
with a diastolic pressure of less than 90mm.  38 C.F.R. § 
4.104, Code 7101.

A VA examination in September 2003 reveals the veteran's 
blood pressure to be 142/80-sitting; 130/80-recumbent; and 
140/80-standing.  The examination report indicated that the 
veteran was taking 20 mg of Lisinopril per day for his 
hypertension which had been first diagnosed in January 2003.

VA treatment records from March 2004 indicate that the 
veteran's hypertension was only fairly controlled with his 
current medication regimen.  At the time of examination in 
March 2004, the blood pressure readings were 150/80 and 
140/90.  His medication was therefore adjusted to 40 mg of 
Monopril, twice daily, to improve blood pressure control.  VA 
treatment records from August 2004 noted that the veteran's 
hypertension was well-controlled on his current medication 
regimen.  

A September 2004 VA examination noted blood pressure readings 
of 139/77, 144/77, and 132/83.  After the veteran was supine 
for 5 minutes, his blood pressure was 125/75, taken 3 times.  
The diagnosis was essential hypertension, controlled on 
medication.  

December 2004 and April 2005 VA treatment records continued 
to show that the veteran's hypertension was well-controlled 
on his current medication regimen.  

Similarly, VA examination in March 2007 noted blood pressure 
readings of 135/78, 135/70, and 135/78.  The impression was 
well-controlled hypertension, more likely than not essential 
hypertension.  Present medications included Fosinopril, 
hydrochlorothiazide, and nifedipine, with no complications or 
complaints regarding medications.  

A noncompensable rating is currently assigned for the 
service-connected hypertension.  Based on the evidence of 
record, the criteria for the next higher evaluation of 10 
percent are not met in this case.  Although the veteran must 
take continuous medication for control of his hypertension, 
the evidence has never shown that the veteran has diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more revised rating criteria.  
Accordingly, a compensable evaluation is not warranted for 
hypertension.  

The veteran's representative asserted in the February 2008 
Appellant's Brief that the most recent VA examination of 
March 2007 was inadequate for rating purposes because the VA 
examiner did not adhere to the regulation stating that the 
blood pressure must be tested two or more times on at least 
three consecutive days.  

As noted above, Note (1) under Diagnostic Code 7101 directs 
that hypertension must be confirmed by readings taken two or 
more times on at least three consecutive days.  This note 
refers to the necessary steps that must be taken to confirm a 
diagnosis of hypertension.  The Note (1) does not indicate 
that these steps must be followed to determine the correct 
rating to assign once the diagnosis of hypertension has 
already been established.  In this case, service connection 
has already been established for hypertension; thus, it is 
not necessary to take blood pressure readings two or more 
times on at least three consecutive days in order to 
determine the appropriate disability rating.  In other words, 
the Note (1) establishes a protocol for determining whether 
hypertension exists for purposes of service connection, but 
it does not establish a pre-requisite for VA examiners to 
follow at examinations in order to establish the appropriate 
disability rating.  Thus, the VA examination of March 2007 is 
not inadequate for rating purposes based on the fact that 
blood pressure readings were not taken two or more times on 
at least three consecutive days.  

In sum, the veteran's hypertension has been well-controlled 
on medication during the entire appellate period, with the 
exception of one instance in March 2004.  According to blood 
pressure readings at that time, the veteran's hypertension 
was only fairly controlled on his current medication regimen.  
As such, the medication regimen was adjusted, and by August 
2004, the hypertension returned to being well-controlled.  
Moreover, even during the short period of "fair control" 
the diastolic pressure was not shown to be predominantly over 
100 and the systolic pressure was not shown to be 
predominantly over 160.  Additionally, no functional 
impairment as a result of the hypertension has been 
demonstrated.  

The veteran argues that the hypertension warrants a 
compensable rating because he is now required to take 
additional medication, including a water pill.  Despite the 
necessity for additional and/or increased medication, the 
fact remains that the veteran's hypertension is well-
controlled, and at no time have the diastolic/systolic 
pressures been elevated to a point that would warrant the 
assignment of a compensable rating.  

Consequently, the noncompensable rating assigned in this case 
accurately reflects the clinically established impairment 
manifested by the veteran with regard to his hypertension.  
The preponderance of the evidence is against the assignment 
of a compensable rating for the service-connected 
hypertension; there is no doubt to be resolved; and a 
compensable rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

Psychiatric Disability

The veteran asserts that separate ratings are assignable for 
his service-connected depressive disorder and his service-
connected generalized anxiety disorder.  

Under the relevant rating criteria, all psychiatric disorders 
are rated pursuant to the General Rating Formula for Mental 
Disorders at 38 C.F.R. § 4.130.

The General Rating Formula provides for the assignment of a 
30 percent disability rating for a mental disorder (including 
major depressive disorder, dysthymia and/or generalized 
anxiety disorder) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

The veteran has been assigned GAF scores of between 55 and 
60.  Under DSM-IV, GAF scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].

At VA examination in September 2003, the veteran reported 
that he was able to hold a job, despite his problems.  He 
reported problems with his temper, stress, and nervousness.  
Crowds created a significant problems for him.  On 
examination, the veteran was alert and oriented times four 
with no evidence of thought disorder or psychosis.  He was 
appropriately groomed and dressed.  He was able to perform 
the basic activities of daily living independently.  His 
thoughts were logical, goal-directed, and intact.  Speech was 
normal in rate and flow.  Memory with within normal limits, 
and there was no evidence of delusions or hallucinations.  
There was no reported suicidal or homicidal ideation.  No 
symptoms associated with a panic disorder were reported.  
Results of the MMPI-2 indicated that the veteran was likely 
to be withdrawn and in considerable psychological distress.  
Social situations were likely to be extremely uncomfortable 
for him.  There was also some evidence of depressed mood.  
There was also evidence that some unusual or "magical" 
thinking might be present.  

The results of the MCMI-III indicated that the veteran had 
the probability of having low self-esteem.  There was also 
considerable evidence of a temper problem.  Similar 
individuals are known to have prominent depressive and 
possible-aggressive elements to their personality.  
Significant anxiety, and some evidence of long-term, low-
grade depression was also noted.  

Results o the TSI indicated that the veteran was experiencing 
significant depression and impaired self-reference, 
consistent with a long-term dysthymic type of depression.  
The diagnoses were anxiety disorder and dysthymic disorder.  
Global Assessment of Functioning (GAF) was 60.

VA examination in September 2004 indicated that the veteran 
remained employed as a truck driver, and remained married to 
his current and only spouse.  The examiner noted that the 
veteran had no history of psychiatric hospitalizations or any 
psychiatric treatment whatsoever.  

Mental status examination was similar to that of the 
September 2003 examination.  The veteran was pleasant 
looking, cleanly dressed, cooperative and polite.  The 
veteran had very good contact with outside reality, and there 
was no pathology to report from a cognitive standpoint.  
Intellectual functioning was about the low side of average.  
The veteran reported anxiety and depression, although he did 
not exhibit too much of either at the time of examination.  
The veteran reported nervousness and recurrent depressive 
episodes, with some prior suicidal plans/thoughts.  The 
veteran also reported anxiety episodes during which he had 
trouble concentrating on anything.  The diagnoses included 
anxiety disorder, between mild and moderate; and mild 
dysthymia, between mild and moderate.

At VA examination in May 2007, the veteran's claims file was 
requested, but it was not available for review.  That 
notwithstanding, the examiner indicated that the VA 
electronic medical records were available for review and it 
was noted that the veteran had not received any 
hospitalizations or treatment for his psychiatric disorders.  
Additionally, the examiner noted the prior examination report 
of September 2004 indicated mild to moderate anxiety and mild 
to moderate dysthymia, with a Global Assessment of 
Functioning (GAF) of 60.  Thus it appears that the examiner 
had access to, and reviewed, all relevant medical evidence 
despite not having the actual claims file.  

The veteran reported that he felt more depressed since the 
last examination.  He was constantly depressed and did not 
care about things anymore.  He was tired with little energy.  
He reported some stressors and general anxiety about various 
topics, including home improvements, arguments with his wife, 
and being frustrated that he could not do what he used to do 
because of leg pain.  He did report general anxiety and 
reported some anxiety attacks, which did not fully meet the 
criteria for a panic attack.  The veteran was having some 
problems performing at work because of leg pain.  The veteran 
reported that he was a loner and had no social life.  He went 
to church every once in a while, but mainly just worked and 
went home.  His relationship with his wife was fairly good, 
although they argued sometimes.  The veteran was able to 
complete normal activities of daily living and self-care 
without impairment.  He enjoyed fishing and walks in the 
woods.  On examination the veteran was verbal and cooperative 
and appeared to have average intelligence.  Thought process 
was logical, coherent, and relevant.  Affect was mildly 
depressed and blunted.  He was calm throughout the interview.  
He was well-oriented to time place, person and situation, and 
reasoning was good.  Fund of general information and verbal 
comprehension were fair.  Concentration, short-term, and 
long-term memory were grossly intact.  The veteran reported 
some generalized anxiety and a number of depressive symptoms, 
which were fairly constant.  He had crying spells 2-4 times 
per week, as well as anhedonia and initial insomnia.  The 
veteran had no recent suicidal thoughts.  He reported anger 
and irritability and noted that he would throw things and 
throw tantrums at time.  In sum, the veteran reported mild 
impact of occupational functioning due to his mental health 
symptoms and moderate impact of mental health symptoms on his 
social life.  Psychological testing results were consistent 
with depression and some antisocial traits.  The diagnoses 
included major depressive disorder, recurrent (with a GAF of 
55) and generalized anxiety disorder (with a GAF 60).  The 
examiner noted that the anxiety appeared to be at the same 
level as during the last examination; however the depression 
appeared to have worsened.  

Despite the recent worsening of depression, the overall 
severity of the veteran's service-connected psychiatric 
disorders continues to more nearly approximate the criteria 
for a 30 percent rating.  The evidence as a whole has not 
shown occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation; or difficulty 
in establishing and maintaining effective work relationships.  
The veteran has demonstrated depression, anxiety and 
dysthymia.  This has resulted in a lack of motivation, 
isolation, irritability, and occasional trouble with 
concentration.  However, the evidence has never shown the 
veteran to have impaired memory, panic attacks more than once 
a week, circumlocutory or stereotyped speech, or difficulty 
in understanding complex commands  Although the veteran may 
have become more of a loner in recent years, his psychiatric 
condition has never interfered with his occupation and he has 
remained married to the same woman, in a fairly good 
relationship for many years.  He is consistently oriented, 
well-groomed, and able to express himself clearly.  He has 
never received treatment for any of his psychiatric 
diagnoses.  Overall, the veteran's mental health symptoms do 
not rise to the level that would warrant an increased rating.  
It is acknowledged that the veteran's depression has 
increased in severity since the 2004 VA examination; however, 
the overall disability picture has not increased to the point 
that the criteria for the next higher rating of 50 percent 
are met.  Although the veteran experiences disturbances of 
motivation and mood (one of the listed symptoms under the 
criteria for 50 percent), his overall disability picture more 
nearly approximates the criteria for a 30 percent rating.  
The veteran has been shown to have logical and goal-oriented 
speech, and intact judgment and insight.  He has remained 
married and employed; thus able to maintain effective work 
and social relationships.  

In sum, the evidence as a whole far more closely approximates 
the criteria for a 30 percent rating for the depressive 
disorder and the anxiety disorder.  As noted, the symptoms 
recited in the criteria in the rating schedule are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The veteran asserts that separate disability ratings are 
warranted for his psychiatric disabilities because an anxiety 
disorder is clearly a different diagnosis from major 
depressive disorder.  Although the evidence in this case 
establishes two distinct psychiatric diagnoses, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The General Rating Formula 
takes into consideration all manifestations of all 
psychiatric disabilities, and in this case, there do not 
appear to be separate and distinct manifestations that could 
be compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

There is no need to distinguish the veteran's manifestations 
associated with the depression from the manifestations 
associated with the anxiety, because the veteran is still 
only entitled to one overall rating based on all of his 
symptoms, regardless of which diagnosis they are associated 
with.  Similarly, symptoms such as anxiety and depressed mood 
often go hand in hand, and it would not be practical to 
attempt to distinguish between psychiatric manifestations for 
the purposes of assigning separate ratings under separate 
diagnostic codes.  38 C.F.R. § 4.14.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 30 
percent for the service-connected psychiatric disorder(s) 
including major depressive disorder, generalized anxiety 
disorder, and dysthymia, is not warranted.


ORDER

An increased (compensable) rating for hypertension is denied.  

An increased rating for the service-connected psychiatric 
disorder(s), including major depressive disorder, generalized 
anxiety disorder, and dysthymia, collectively rated as 30 
percent disabling, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


